

SUPPORT AGREEMENT
 
THIS SUPPORT AGREEMENT is entered into as of July 6, 2009, between JAG Media
Holdings, Inc. a Nevada corporation ("JAG"), and CardioGenics Exchangeco Inc.,
an Ontario corporation ("ExchangeCo").
 
RECITALS
 
WHEREAS, pursuant to a share purchase agreement dated effective as of May 22,
2009 by and between JAG, ExchangeCo, CardioGenics Inc. ("CardioGenics") and
Yahia Gawad (such agreement as it may be amended or restated is hereinafter
referred to as the "Share Purchase Agreement"), the parties agreed that on or
prior to the Effective Date (as defined in the Share Purchase Agreement), JAG
and ExchangeCo would execute and deliver a Voting and Exchange Trust Agreement,
a Support Agreement and such other terms and conditions as may be agreed to by
the parties to the Share Purchase Agreement acting reasonably.
 
AND WHEREAS, pursuant to the Share Purchase Agreement, each issued and
outstanding common share of CardioGenics, excluding 161,269 common shares of
CardioGenics owned by a minority shareholder (a "CardioGenics Common Share"),
will be exchanged for the applicable number of shares of JAG Common Stock or, at
the option of CardioGenics shareholders, exchangeable shares of ExchangeCo in
accordance with the terms of the Share Purchase Agreement (the "Exchangeable
Shares");
 
AND WHEREAS, the parties hereto desire to make appropriate provision and to
establish a procedure whereby JAG will take certain actions and make certain
payments and deliveries necessary to ensure that ExchangeCo will be able to make
certain payments and to deliver or cause to be delivered shares of JAG Common
Stock in satisfaction of the obligations of ExchangeCo under the Exchangeable
Share Provisions with respect to the payment and satisfaction of dividends,
Liquidation Amounts, Retraction Prices and Redemption Prices, all in accordance
with the Exchangeable Share Provisions;
 
NOW, THEREFORE, in consideration of the respective covenants and agreements
provided in this agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
 
1.1 
Defined Terms

 
Each term denoted herein by initial capital letters and not otherwise defined
herein shall have the meaning attributed thereto in the Exchangeable Share
Provisions, unless the context requires otherwise.
 

--------------------------------------------------------------------------------


- 2 -
 
1.2 
Interpretation Not Affected by Headings, Etc.

 
The division of this agreement into articles, sections and paragraphs and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this agreement.
 
1.3 
Number, Gender, Etc.

 
Words importing the singular number only shall include the plural and vice
versa. Words importing the use of any gender shall include all genders.
 
1.4 
Date for Any Action

 
If any date on which any action is required to be taken under this agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.
 
ARTICLE II
COVENANTS OF JAG AND EXCHANGECO
 
2.1 
Covenants of JAG Regarding Exchangeable Shares

 
So long as any Exchangeable Shares are outstanding, JAG will:
 
 
(a)
not declare or pay any dividend on JAG Common Stock unless (i) ExchangeCo will
have sufficient assets, funds and other property available to enable the due
declaration and the due and punctual payment in accordance  with applicable law
of an equivalent dividend on the Exchangeable Shares and (ii) subsection 2.1 (b)
shall have been complied with in connection with such dividend;

 
 
(b)
cause ExchangeCo to declare simultaneously with the declaration of any dividend
on JAG Common Stock an equivalent dividend on the Exchangeable Shares and, when
such dividend is paid on JAG Common Stock, cause ExchangeCo to pay
simultaneously therewith such equivalent dividend on the Exchangeable Shares, in
each case in accordance with the Exchangeable Share Provisions;

 
 
(c)
advise ExchangeCo sufficiently in advance of the declaration by JAG of any
dividend on JAG Common Stock and take all such other actions as are necessary,
in cooperation with ExchangeCo, to ensure that the respective declaration date,
record date and payment date for a dividend on the Exchangeable Shares shall be
the same as the record date, declaration date and payment date for the
corresponding dividend on JAG Common Stock and that such dividend on the
Exchangeable Shares will correspond with any requirement of the principal stock
exchange on which the Exchangeable Shares are listed, if any;

 
 
(d)
ensure that the record date for any dividend declared on JAG Common Stock is not
less than ten Business Days after the declaration date for such dividend;

 

--------------------------------------------------------------------------------


- 3 -
 
 
(e)
take all such actions and do all such things as are necessary or desirable to
enable and permit ExchangeCo, in accordance with applicable law, to pay and
otherwise perform its obligations with respect to the satisfaction of the
Liquidation Amount in respect of each issued and outstanding Exchangeable Share
upon the liquidation, dissolution or winding-up of ExchangeCo or any other
distribution of the assets of ExchangeCo for the purpose of winding-up its
affairs, including without limitation all such actions and all such things as
are necessary or desirable to enable and permit ExchangeCo to cause to be
delivered shares of JAG Common Stock to the holders of Exchangeable Shares in
accordance with the provisions of Article 5 of the Exchangeable Share
Provisions;

 
 
(f)
take all such actions and do all such things as are necessary or desirable to
enable and permit ExchangeCo, in accordance with applicable law, to pay and
otherwise perform its obligations with respect to the satisfaction of the
Retraction Price and the Redemption Price, including without limitation all such
actions and all such things as are necessary or desirable to enable and permit
ExchangeCo to cause to be delivered shares of JAG Common Stock to the holders of
Exchangeable Shares, upon the retraction or redemption of the Exchangeable
Shares in accordance with the provisions of Article 6 or Article 7 of the
Exchangeable Share Provisions, as the case may be;

 
 
(g)
not exercise its vote as a direct or indirect shareholder to initiate the
voluntary liquidation, dissolution or winding-up of ExchangeCo nor take any
action that, or omit to take any action the omission of which is designed to
result in the liquidation, dissolution or winding-up of ExchangeCo or (ii) would
result in a meeting or vote of the shareholders of ExchangeCo to consider any
matter on which the holders of Exchangeable Shares would be entitled to vote as
shareholders of ExchangeCo, other than a meeting as described in clause (d) of
the definition of "Automatic Redemption Date" in the Exchangeable Share
Provisions; and

 
 
(h)
use its best efforts to take all such actions and do all such things as are
necessary to ensure that there is no meeting or vote of the shareholders of
ExchangeCo to consider any matter on which the holders of Exchangeable Shares
would be entitled to vote as shareholders of ExchangeCo, other than a meeting as
described in clause (d) of the definition of "Automatic Redemption Date" in the
Exchangeable Share Provisions.

 
2.2 
Segregation of Funds

 
JAG will cause ExchangeCo to deposit a sufficient amount of funds in a separate
account and segregate a sufficient amount of such assets and other property as
is necessary to enable ExchangeCo to pay or otherwise satisfy the applicable
dividends, Liquidation Amount, Retraction Price or Redemption Price, in each
case for the benefit of holders from time to time of the Exchangeable Shares,
and ExchangeCo will use such funds, assets and other property so segregated
exclusively for the payment of dividends and the payment or other satisfaction
of the Liquidation Amount, the Retraction Price or the Redemption Price, as
applicable, net of any corresponding withholding tax obligations and for the
remittance of such withholding tax obligations.
 

--------------------------------------------------------------------------------


- 4 -
 
2.3 
Reservation of Shares of JAG Common Stock

 
JAG hereby represents, warrants and covenants that on or prior to the Effective
Date, and thereafter as required, it will irrevocably reserve for issuance and
will at all times keep available, free from pre-emptive and other rights, out of
its authorized and unissued capital stock such number of shares of JAG Common
Stock (or other shares or securities into which JAG Common Stock may be
reclassified or changed as contemplated by section 2.7 hereof) (i) as is equal
to the sum of (A) the number of Exchangeable Shares issued and outstanding from
time to time and (B) the number of Exchangeable Shares issuable upon the
exercise of all rights to acquire Exchangeable Shares outstanding from time to
time and (ii) as are now and may hereafter be required to enable and permit
ExchangeCo to meet its obligations hereunder, under the Voting and Exchange
Trust Agreement, under the Exchangeable Share Provisions and under any other
security or commitment with respect to which JAG may now or hereafter be
required to issue shares of JAG Common Stock (the “Exchangeable Share
Reservation”). As each Exchangeable Share is exchanged for the applicable number
of shares of JAG Common Stock, the Exchangeable Share Reservation shall promptly
be reduced by the number of shares of JAG Common Stock issued in connection with
any such exchange.
 
2.4 
Notification of Certain Events

 
In order to assist JAG to comply with its obligations hereunder, ExchangeCo will
give JAG notice of each of the following events at the time set forth below:
 
 
(a)
immediately, in the event of any determination by the Board of Directors of
ExchangeCo to take any action which would require a vote of the holders of
Exchangeable Shares for approval;

 
 
(b)
immediately, upon the earlier of (i) receipt by ExchangeCo of notice of, and
(ii) ExchangeCo otherwise becoming aware of, any threatened or instituted claim,
suit, petition or other proceedings with respect to the involuntary liquidation,
dissolution or winding-up of ExchangeCo or to effect any other distribution of
the assets of ExchangeCo among its shareholders for the purpose of winding-up
its affairs;

 
 
(c)
immediately, upon receipt by ExchangeCo of a Retraction Request (as defined in
the Exchangeable Share Provisions);

 
 
(d)
at least 45 days prior to any Automatic Redemption Date determined by the Board
of Directors of ExchangeCo in accordance with clause (b) of the definition of
Automatic Redemption Date in the Exchangeable Share Provisions;

 
 
(e)
as soon as practicable upon the issuance by ExchangeCo of any Exchangeable
Shares or rights to acquire Exchangeable Shares; and

 

--------------------------------------------------------------------------------


- 5 -
 
 
(f)
in the event of any determination by the Board of Directors of ExchangeCo to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to ExchangeCo or to effect any other distribution of the assets of
ExchangeCo among its shareholders for the purpose of winding-up its affairs, at
least 30 days prior to the proposed effective date of such liquidation,
dissolution, winding-up or other distribution.

 
2.5 
Delivery of Shares of JAG Common Stock

 
In furtherance of its obligations hereunder, upon notice of any event which
requires ExchangeCo to cause to be delivered shares of JAG Common Stock to any
holder of Exchangeable Shares, JAG shall forthwith issue and deliver the
requisite shares of JAG Common Stock to or to the order of the former holder of
the surrendered Exchangeable Shares, as ExchangeCo shall direct. All such shares
of JAG Common Stock shall be duly issued as fully paid and non-assessable and
shall be free and clear of any lien, claim, encumbrance, security interest or
adverse claim or interest.
 
2.6 
Qualification of Shares of JAG Common Stock

 
JAG covenants that if any shares of JAG Common Stock (or other shares or
securities into which JAG Common Stock may be reclassified or changed as
contemplated by Section 2.7 hereof) to be issued and delivered hereunder
(including for greater certainty, pursuant to the Exchangeable Share Provisions,
or pursuant to the Exchange Put Right, the Exchange Right or the Automatic
Exchange Rights (all as defined in the Voting and Exchange Trust Agreement))
require registration or qualification with or approval of or the filing of any
document including any prospectus or similar document, the taking of any
proceeding with or the obtaining of any order, ruling or consent from any
governmental or regulatory authority under any Canadian or United States
federal, provincial or state law or regulation or pursuant to the rules and
regulations of any regulatory authority, or the fulfillment of any other legal
requirement (collectively, the "Applicable Laws") before such shares (or other
shares or securities into which JAG Common Stock may be reclassified or changed
as contemplated by Section 2.7 hereof) may be issued and delivered by JAG to the
initial holder thereof (other than ExchangeCo) or in order that such shares may
be freely traded thereafter (other than any restrictions on transfer by reason
of a holder being a "control person" of JAG for purposes of Canadian federal or
provincial securities law or an "affiliate" of JAG for purposes of United States
federal or state securities law), JAG will in good faith expeditiously take all
such actions and do all such things as are necessary to cause such shares of JAG
Common Stock (or other shares or securities into which JAG Common Stock may be
reclassified or changed as contemplated by Section 2.7 hereof) to be and remain
duly registered, qualified or approved. JAG represents and warrants that it has
in good faith taken all actions and done all things as are necessary under
Applicable Laws as they exist on the date hereof to cause the shares of JAG
Common Stock (or other shares or securities into which JAG Common Stock may be
reclassified or changed as contemplated by Section 2.7 hereof) to be issued and
delivered hereunder (including, for greater certainty, pursuant to the
Exchangeable Share Provisions, or pursuant to the Exchange Put Right, the
Exchange Right and the Automatic Exchange Rights) to be freely tradeable
thereafter (other than restrictions on transfer by reason of a holder being a
"control person" of JAG for the purposes of Canadian federal and provincial
securities law or an "affiliate" of JAG for purposes of United States federal or
state securities law). JAG will in good faith expeditiously take all such
actions and do all such things as are necessary to cause all shares of JAG
Common Stock (or other shares or securities into which JAG Common Stock may be
reclassified or changed as contemplated by Section 2.7 hereof) to be delivered
hereunder (including, for greater certainty, pursuant to Exchangeable Share
Provisions, or pursuant to the Exchange Put Right, the Exchange Right or the
Automatic Exchange Rights) to be listed, quoted, posted or eligible for trading
on all stock exchanges and quotation systems on which such shares are listed,
quoted, posted or eligible for trading at such time.
 

--------------------------------------------------------------------------------


- 6 -
 
2.7 
Equivalence

 
 
(a)
JAG will not:

 
 
(i)
issue or distribute, by way of dividend or other distribution, shares of JAG
Common Stock (or securities exchangeable for or convertible into or carrying
rights to acquire shares of JAG Common Stock) to the holders of all or
substantially all of the then outstanding shares of JAG Common Stock; or

 
 
(ii)
issue or distribute, by way of dividend or other distribution, rights, options
or warrants to the holders of all or substantially all of the then outstanding
shares of JAG Common Stock, entitling them to subscribe for or to purchase
shares of JAG Common Stock (or securities exchangeable for or convertible into
or carrying rights to acquire shares of JAG Common Stock); or

 
 
(iii)
issue or distribute, by way of dividend or other distribution, to the holders of
all or substantially all of the then outstanding shares of JAG Common Stock (A)
shares or securities of JAG of any class other than JAG Common Stock (other than
shares convertible into or exchangeable for or carrying rights to acquire shares
of JAG Common Stock), (B) rights, options or warrants other than those referred
to in subsection 2.7 (a) (ii) above, (C) evidences of indebtedness of JAG or (D)
assets of JAG;

 
unless
 
 
(iv)
one or both of JAG and ExchangeCo is permitted under applicable law to issue or
distribute the economic equivalent on a per share basis of such rights, options,
warrants, securities, shares, evidences of indebtedness or other assets to the
holders of the Exchangeable Shares; and

 
 
(v)
one or both of JAG and ExchangeCo shall issue or distribute the economic
equivalent on a per share basis of such rights, options, warrants, securities,
shares, evidences of indebtedness or other assets simultaneously to the holders
of the Exchangeable Shares.

 

--------------------------------------------------------------------------------


- 7 -
 
 
(b)
JAG will not:

 
 
(i)
subdivide, redivide or change the then outstanding shares of JAG   Common Stock
into a greater number of shares of JAG Common Stock; or

 
 
(ii)
reduce, combine or consolidate or change the then outstanding shares of JAG
Common Stock into a lesser number of shares of JAG Common Stock; or

 
 
(iii)
reclassify or otherwise change the shares of JAG Common Stock or effect an
amalgamation, merger, reorganization or other transaction involving or affecting
the shares of JAG Common Stock;

 
unless
 
 
(iv)
ExchangeCo is permitted under applicable law to simultaneously make the same or
an economically equivalent change to, or in the rights of the holders of, the
Exchangeable Shares; and

 
 
(v)
the same or an economically equivalent change is simultaneously made to, or in
the rights of the holders of, the Exchangeable Shares.

 
JAG will ensure that the record date for any event referred to in section 2.7
(a) or 2.7 (b) above, or (if no record date is applicable for such event) the
effective date for any such event, is not less than 10 Business Days after the
date on which such event is declared or announced by JAG (with simultaneous
notice thereof to be given by JAG to ExchangeCo).
 
2.8 
Tender Offers, Etc.

 
In the event that a tender offer, share exchange offer, issuer bid, take-over
bid or similar transaction with respect to JAG Common Stock (an "Offer") is
proposed by JAG or is proposed to JAG or its shareholders and is recommended by
the Board of Directors of JAG, or is otherwise effected or to be effected with
the consent or approval of the Board of Directors of JAG, JAG shall, in good
faith, take all such actions and do all such things as are necessary or
desirable to enable and permit holders of Exchangeable Shares to participate in
such Offer to the same extent and on an equivalent basis as the holders of
shares of JAG Common Stock, without discrimination, including, without limiting
the generality of the foregoing, JAG will use its good faith efforts
expeditiously to (and shall, in the case of a transaction proposed by JAG or
where JAG is a participant in the negotiation thereof) ensure that holders of
Exchangeable Shares may participate in all such Offers without being required to
retract Exchangeable Shares as against ExchangeCo (or, if so required, to ensure
that any such retraction shall be effective only upon, and shall be conditional
upon, the closing of the Offer and only to the extent necessary to tender or
deposit to the Offer).
 

--------------------------------------------------------------------------------


- 8 -
 
2.9 
Ownership of Outstanding Shares

 
Without the prior approval of ExchangeCo and the prior approval of the holders
of the Exchangeable Shares given in accordance with Section 10.2 of the
Exchangeable Share Provisions, JAG covenants and agrees in favor of ExchangeCo
that, as long as any outstanding Exchangeable Shares are owned by any person or
entity other than JAG or any of its subsidiaries, JAG, alone or together with
any direct or indirect wholly-owned subsidiary of JAG, will be and remain the
beneficial owner of all issued and outstanding securities of ExchangeCo other
than Exchangeable Shares. Notwithstanding the foregoing, JAG shall not be in
violation of this Section if any person or group of persons acting jointly or in
concert acquires JAG Common Stock pursuant to any merger of JAG pursuant to
which JAG was not the suJAGving corporation.
 
2.10 
JAG Not to Vote Exchangeable Shares

 
JAG covenants and agrees that it will appoint and cause to be appointed proxy
holders with respect to all Exchangeable Shares held by JAG and its subsidiaries
for the sole purpose of attending each meeting of holders of Exchangeable Shares
in order to be counted as part of the quorum for each such meeting. JAG further
covenants and agrees that it will not, and will cause its subsidiaries not to,
exercise any voting rights which may be exercisable by holders of Exchangeable
Shares from time to time pursuant to the Exchangeable Share Provisions or
pursuant to the provisions of the Act with respect to any Exchangeable Shares
held by it or by its subsidiaries in respect of any matter considered at any
meeting of holders of Exchangeable Shares.
 
2.11 
Due Performance

 
On and after the Effective Date, JAG shall duly and timely perform all of its
obligations provided for in connection with the matters contemplated herein and
the Articles of Incorporation of ExchangeCo, including any obligations that may
arise upon the exercise of JAG's rights under the Exchangeable Share Provisions.
 
ARTICLE III
GENERAL
 
3.1 
Term

 
This agreement shall come into force and be effective as of the Effective Date
and shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by any party
other than JAG and any of its subsidiaries.
 
3.2 
Changes in Capital of JAG and ExchangeCo

 
Notwithstanding the provisions of section 3.4 hereof, at all times after the
occurrence of any event effected pursuant to section 2.7 or 2.8 hereof, as a
result of which either JAG Common Stock or the Exchangeable Shares or both are
in any way changed, this agreement shall forthwith be amended and modified as
necessary in order that it shall apply with full force and effect, mutatis
mutandis, to all new securities into which JAG Common Stock or the Exchangeable
Shares or both are so changed, and the parties hereto shall as soon as possible
execute and deliver an agreement in writing giving effect to and evidencing such
necessary amendments and modifications.
 

--------------------------------------------------------------------------------


- 9 -
 
3.3 
Severability

 
If any provision of this agreement is held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remainder of this
agreement shall not in any way be affected or impaired thereby and this
agreement shall be carried out as nearly as possible in accordance with its
original terms and conditions.
 
3.4 
Amendments, Modifications, Etc.

 
This agreement may not be amended, modified or waived except by an agreement in
writing executed by ExchangeCo and JAG and approved by the holders of the
Exchangeable Shares in accordance with Section 10.2 of the Exchangeable Share
Provisions.
 
3.5 
Ministerial Amendments

 
Notwithstanding the provisions of section 3.4, the parties to this agreement may
in writing, at any time and from time to time, without the approval of the
holders of the Exchangeable Shares, amend or modify this agreement for the
purposes of:
 
 
(a)
adding to the covenants of either or both parties for the protection of the
holders of the Exchangeable Shares;

 
 
(b)
making such amendments or modifications not inconsistent with this agreement as
may be necessary or desirable with respect to matters or questions which, in the
opinion of the board of directors of each of ExchangeCo and JAG, it may be
expedient to make, provided that each such board of directors shall be of the
opinion that such amendments or modifications will not be prejudicial to the
interests of the holders of the Exchangeable Shares; or

 
 
(c)
making such changes or corrections which, on the advice of counsel to ExchangeCo
and JAG, are required for the purpose of curing or correcting any ambiguity or
defect or inconsistent provision or clerical omission or mistake or manifest
error; provided that the boards of directors of each of ExchangeCo and JAG shall
be of the opinion that such changes or corrections will not be prejudicial to
the interests of the holders of the Exchangeable Shares.

 
3.6 
Meeting to Consider Amendments

 
ExchangeCo, at the request of JAG, shall call a meeting or meetings of the
holders of the Exchangeable Shares for the purpose of considering any proposed
amendment or modification requiring approval of such shareholders. Any such
meeting or meetings shall be called and held in accordance with the by-laws of
ExchangeCo, the Exchangeable Share Provisions and all Applicable Laws.
 

--------------------------------------------------------------------------------


- 10 -
 
3.7 
Amendments Only in Writing

 
No amendment to or modification or waiver of any of the provisions of this
agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by both of the parties hereto.
 
3.8 
Inurement

 
This agreement shall be binding upon and inure to the benefit of the parties
hereto and the holders, from time to time, of Exchangeable Shares and each of
their respective heirs, successors and assigns.
 
3.9 
Notices to Parties

 
All notices and other communications between the parties shall be in writing and
shall be deemed to have been given if delivered personally or by confirmed
telecopy to the parties at the following addresses (or at such other address for
either such party as shall be specified in like notice):
 
 
(a)
if to JAG:

 
6865 S.W. 18th Street, Suite B13
Boca Raton, FL  33433
Attention: Mr. Thomas J. Mazzarisi, CEO
Fax:  (866) 654-2837


 
(b)
if to ExchangeCo to:

 
6295 Northam Drive, Unit No. 8
Mississauga, ON  L4V 1H8
Attention: Brian S. Sterling, President
Fax:  (905) 673-9865


Any notice or other communication given personally shall be deemed to have been
given and received upon delivery thereof and if given by telecopy shall be
deemed to have been given and received on the date of confirmed receipt thereof,
unless such day is not a Business Day, in which case it shall be deemed to have
been given and received upon the immediately following Business Day.
 
3.10 
Counterparts

 
This agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument.
 
3.11 
Jurisdiction

 
This agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.
 

--------------------------------------------------------------------------------


- 11 -
 
3.12 
Attornment

 
JAG agrees that any action or proceeding arising out of or relating to this
agreement may be instituted in the courts of the Province of Ontario, waives any
objection which it may have now or hereafter to the venue of any such action or
proceeding, irrevocably submits to the jurisdiction of such courts in any such
action or proceeding, agrees to be bound by any judgment of such courts and not
to seek, and hereby waives, any review of the merits of any such judgment by the
courts of any other jurisdiction and hereby appoints ExchangeCo at its
registered office in the Province of Ontario as JAG's attorney for service of
process.
 
IN WITNESS WHEREOF, JAG and ExchangeCo have caused this agreement to be signed
by their respective officers thereunder duly authorized, all as of the date
first written above.
 

 
JAG MEDIA HOLDINGS, INC.
   
Per: 
/s/ Thomas J. Mazzarisi  
Name:   Thomas J. Mazzarisi
Title:  Chairman & CEO
 
 
CARDIOGENICS EXCHANGECO INC.
   
Per: 
/s/ Brian S. Sterling  
Name:   Brian S. Sterling
Title:  President

 

--------------------------------------------------------------------------------


 